            Case
          Case    20-2766, Document
               1:19-cv-08694-VM     37, 08/21/2020,
                                 Document   76 Filed2914457,
                                                     08/21/20Page1
                                                               Pageof1 1of 1


                                                                                  1:19-cv-08694-VM

                       UNITED STATES COURT OF APPEALS
                                  FOR THE
                               SECOND CIRCUIT
        At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
21st day of August, two thousand twenty.

Before:     Denny Chin,
                  Circuit Judge.
________________________________
                                                         ORDER
 Donald J. Trump,
                                                         Docket No. 20-2766
              Plaintiff - Appellant,

 v.                                                             USDC SDNY
                                                                DOCUMENT
 Cyrus R. Vance, Jr., in his official capacity as               ELECTRONICALLY FILED
 District Attorney of the Country of New York,
 Mazars USA, LLP,                                               DOC #: _________________
                                                                DATE FILED: _____________
                                                                             8/21/2020
           Defendants - Appellees.
 ________________________________

       Appellant, President Donald J. Trump, moves for a stay pending appeal and an
administrative stay of the district court’s dismissal of his challenge to the Mazars subpoena.

        To the extent Appellant seeks an immediate administrative stay, that request is DENIED.
The motion for a stay pending appeal shall be heard before a three-judge panel on Tuesday,
September 1, 2020. Appellees’ opposition to the motion must be filed by 5 p.m. on August 27,
2020, and Appellant’s reply, if any, must be filed by 5 p.m. on August 31, 2020.


                                                     For the Court:
                                                     Catherine O’Hagan Wolfe,
                                                     Clerk of Court
